Exhibit 10.2


PROMISSORY NOTE

$750,000.00 October 12, 2005
Sarasota, Florida


          FOR VALUE RECEIVED, the undersigned, Teltronics, Inc. (the "Company"),
a Delaware corporation (the "Maker"), hereby promises to pay to the order of
Tri-Link Technologies Inc., a corporation incorporated under the laws of Canada,
or its assigns (the "Payee"), at 5th Floor, 1199 West Hastings, Vancouver,
British Columbia V6E 3T5 Canada, or at such other address as the Payee may from
time to time designate in writing to the Maker, in lawful money of the United
States of America, the principal sum of Seven Hundred and Fifty Thousand Dollars
($750,000.00), together with simple interest thereon at the annual rate of eight
percent on the principal amount of the Note from time to time outstanding. This
Note is being delivered by the Maker in renewal and extension of certain
indebtedness outstanding under that certain promissory note, dated June 4, 2003,
in the original principal amount of $2,250,000, as revised on October 31, 2003
(the "Original Note"). This Note amends and restates the Original Note in its
entirety and all of the terms and provisions hereof shall supersede the terms
and provisions thereof.

          1.       Payments.   Accrued interest on this Note shall be due and
payable monthly in arrears to Payee on the last day of each calendar month
commencing on November 30, 2005, until the entire principal amount of this Note
is paid in full. The principal amount of this Note shall be due and payable in
monthly installments of $20,833.33 on the last day of each calendar month
commencing on November 30, 2005, with the entire remaining unpaid principal
amount of this Note due and payable in full on October 31, 2008.

          2.       Prepayments.   This Note may be prepaid, in whole or in part,
at any time without premium or penalty.

--------------------------------------------------------------------------------

          3.       Default; Remedies Upon Default.

                     (a)      Default. The occurrence of any one or more of the
following events shall constitute an event of default (each an "Event of
Default") hereunder:

                                (i)        if the Maker makes an assignment for
the benefit of creditors;

                                (ii)       if there shall be filed by the Maker
or against the Maker (except by the Payee) any petition for any relief under the
bankruptcy laws of the United States now or hereafter in effect or any
proceeding shall be commenced (except by the Payee) with respect to Maker under
any insolvency, readjustment of debt, reorganization, dissolution, liquidation
or similar law or statute of any jurisdiction now or hereafter in effect
(whether at law or in equity), provided that in the case of any involuntary
filing or the commencement of any involuntary proceeding against Maker such
proceeding or petition shall have continued undismissed and unvacated for 90
days; or

                                (iii)      if the Maker defaults on its
obligation to make any payment of principal and interest with respect to the
indebtedness owed by the Maker to the Payee pursuant to this Note and such
default is not cured within 60 days.

                     (b)      Remedies Upon Default.   If any Event of Default
shall occur for any reason, then and in any such event, in addition to all
rights and remedies of the Payee under applicable law or otherwise, all such
rights and remedies being cumulative, not exclusive and enforceable
alternatively, successively and concurrently, the Payee may, in writing, at its
option, declare any or all amounts owing under this Note to be due and payable,
whereupon the then unpaid balance hereof, together with all accrued and unpaid
interest thereon, shall become due and payable 30 days after such declaration by
Payee and the annual interest rate payable on this Note shall be increased from
the date of the Event of Default to fifteen percent.

2

--------------------------------------------------------------------------------

           4.      Attorneys' Fees.   In any proceeding to enforce or concerning
this Note, in addition to any other relief that the prevailing party may be
entitled to, the prevailing party shall be entitled to recover their reasonable
attorneys' fees and costs at the trial and appellate levels, including, without
limitation, any attorneys' fees and costs incurred in collecting this Note and
litigating the entitlement to and amount of such attorneys' fees and costs.

          5.      Notice.   The Maker hereby severally waives demand, protest,
presentment and notice of maturity, non-payment or protest and any and all
requirements necessary to hold the Maker liable as a Maker of this Note.

          6.      Security Interest.   The payment and performance of all of the
obligations of the Maker under this Note are secured under a Security Agreement
between Maker and Payee of even date herewith.

          7.      Waiver.   The waiver by the Payee of the Maker's prompt and
complete performance of, or default under, any provision of this Note shall not
operate nor be construed as a waiver of any subsequent breach or default and the
failure by the Payee to exercise any right or remedy which it may possess
hereunder and shall not operate nor be construed as a bar to the exercise of any
such right or remedy upon the occurrence of any subsequent breach or default.

          8.      Representations of the Maker.   The Maker hereby represents
and warrants that it has the requisite corporate power and authority to enter
into this Note and this Note and the transactions contemplated hereby have been
authorized by all necessary corporate action of the Maker and is a valid and
binding agreement of the Maker enforceable against the Maker in accordance with
its terms.

          9.      Governing Law.   This Note shall be governed by, and construed
in accordance with, the laws of the State of Florida.

3

--------------------------------------------------------------------------------

          10.      Amendments.   This Note may not be modified or amended,
except by a written instrument executed by the Maker and the Payee.

          11.      Subordination.   This Note is subject to the terms and
conditions of that certain Debt Subordination Agreement executed by Payee on the
12th day of October 2005, addressed to CapitalSource Finance LLC.

           IN WITNESS WHEREOF, the undersigned has executed this Note as of the
date first written above.

TELTRONICS, INC.


By: /S/  EWEN R. CAMERON
——————————————
Ewen R. Cameron,
President and Chief Executive Officer




4

--------------------------------------------------------------------------------